Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-22-00390-CV

                                             Brian GILL,
                                              Appellant

                                                  v.

                                             Gina GILL,
                                              Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020-CI-23530
                              Honorable Tina Torres, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: November 2, 2022

DISMISSED FOR WANT OF PROSECUTION

           In this appeal of the trial court’s judgment from May 26, 2022, Appellant’s brief was due

on September 21, 2022. On September 28, we ordered Appellant to file the brief and show cause

in writing not later than October 10, 2022, why this appeal should not be dismissed for want of

prosecution. See TEX. R. APP. P. 38.8(a). We warned Appellant that if he failed to respond as

ordered, this appeal would be dismissed without further notice.

           To date, Appellant has not filed a brief. Accordingly, we dismiss this appeal for want of

prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).

                                                   PER CURIAM